      Case: 1:20-cv-00016-WAL-GWC Document #: 5 Filed: 06/04/20 Page 1 of 2




                         DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
CORE CONSTRUCTION SERVICES, LLC, ║
                                                 ║
                        Plaintiff,               ║   1:20-cv-00016
                                                 ║
        v.                                       ║
                                                 ║
SUN CONSTRUCTORS, INC. and                       ║
CONTINENTAL CASUALTY COMPANY, ║
                                                 ║
                        Defendants.              ║
________________________________________________ ║

TO:     Ravinder Nagi, Esq.

                                            ORDER

        THIS MATTER is before the Court upon Plaintiff’s Motion For Extension of Time to

Serve Process (ECF No. 4). This order is issued without necessity of response.

        Plaintiff seeks to extend the deadline for serving effectuating service of the Complaint

and Summon upon Defendants. As stated by Plaintiff, it has attempted to effectuate service

since May 17, 2020, but, due to the COVID-19 pandemic and recent civil unrest permeating

the mainland United States, has been unable to do so.

        In determining whether an extension is appropriate, Plaintiff must demonstrate good

cause. “Courts consider three factors in assessing good cause: (1) reasonableness of

plaintiff’s efforts to serve, (2) prejudice to the defendant by lack of timely service, and (3)

whether plaintiff moved for an enlargement of time to serve.” Prentice v. OfficeMax North

America, Inc., Civil No. 1:13-56, 2020 WL 1861654, at *2 (D.V.I. Apr. 13, 2020) (internal

citations omitted). The Court finds that Plaintiff has demonstrated good cause, warranting
     Case: 1:20-cv-00016-WAL-GWC Document #: 5 Filed: 06/04/20 Page 2 of 2



Core Construction Servs., LLC v. Sun Constructors, Inc. et al.
1:20-cv-00016
Order
Page 2



an extension of time to perfect service. Therefore, the Court will grant the motion in part

and deny it in part.

         WHEREFORE, it is now hereby ORDERED:

         1. Plaintiff’s Motion For Extension of Time to Serve Process (ECF No. 4) is GRANTED

             IN PART and DENIED IN PART.

         2. The time for effectuating service of process upon Defendants is extended up to

             and including August 4, 2020.

                                                                 ENTER:


Dated: June 4, 2020                                              /s/ George W. Cannon, Jr.
                                                                 GEORGE W. CANNON, JR.
                                                                 MAGISTRATE JUDGE
